DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 16 – 20 and 22, in the reply filed on 2/15/22 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0120] of the instant Published Application recites that the preparation of the isocyanate group-containing urethane acrylate “B” is prepared according to EP1103572 and paragraph [0121] describes the preparation. However, the preparation so described belongs to urethane acrylate “A”, not “B”, as recited in EP1103572. Moreover, preparation “B” is optional and does not have free  isocyanate functionality, which is required according to instant claim 16.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 16 recites an acrylated acrylate. It is not clear how one acrylates an acrylate, given that an acrylate is by definition an acrylate, so one cannot acrylate it. The specification does not shed any light into its meaning and merely recites that EBECRYL 1200 from the Allnex company is used as the acrylated acrylate. The Technical Data Sheet for EBERCRYL 1200 simply describes it as an acrylate functional acrylic resin supplied in a solvent of butyl acetate and that its viscosity can be adjusted with the addition of diluents, and describes its properties. The Safety Data Sheet describes it as an acrylated resin having less than 1% acrylic acid, and further discloses that the specific chemical identity has been withheld as a trade secret (see page 2 of the SDS, enclosed  with this office action). Therefore, not knowing the specific chemical identity of EBECRYL 1200, it is not possible to properly identify what is meant by an acrylated acrylate and, therefore, it is not possible to properly examine the present claims.
Claim 19 recites that the acrylated acrylate has hydroxyl groups. It is unclear how Applicant knows that there are hydroxyl groups present if Allnex, the producer of EBECRYL 1200, discloses that the specific chemical identity of EBECRYL 1200 has been withheld as a trade secret. Even though EBECRYL’s data sheet recites less than 1% acrylic acid, less than 1% also includes 0%. If Applicant used a different acrylated acrylate for claim 19, its identity is not recited in the specification. 

The remaining claims are rejected since they depend from rejected claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 16 – 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over SHARYGIN et al (US 2013/0344296) alone and/or in view of WEIKARD et al (US 6,599,955).
Claims 16, 18 and 20: SHARYGIN discloses (see entire document) a thermoplastic film substrate and a coating, wherein:
 the substrate is polycarbonate or polymethacrylate ([0012], [0044]) [reading on the claimed thermoplastic film of claim 16 and polycarbonate and polymethacrylate of claim 22];  and
the coating is made of:
 a urethane acrylate having 2 – 6 acrylate functional groups;
an epoxy acrylate and an acrylate monomer, each with 1 – 5 acrylate functional groups ([0010], [0012], [0013])  [which is believed to read on the claimed acrylated acrylate]; and 
optionally, an additive ([0009], [0010], [0012], [0013], [0029]) [as claimed].
SHARYGIN discloses ([0021], [0022], [0028]) that the urethane acrylate is made by the reaction of a polyisocyanate [reading on the claimed polyisocyanate of claim 18] with a hydroxy alkyl acrylate [reading on the claimed monohydric alcohol having acryloyl groups of claim 18 since it is the same hydroxy alkyl acrylate used in the present specification]. SHARYGIN is silent regarding the isocyanate functionality of the urethane acrylate. However, since SHARYGIN discloses that the urethane acrylate is made from 
Alternatively and/or additionally:
WEIKARD discloses (see entire document) a radiation curable coating over a plastic substrate, wherein the coating is a urethane (meth)acrylate which contains both (meth)acryloyl groups and free isocyanate groups (abstract, 1:8-11, 1:60-65, 2:6-8).
The urethane (meth)acrylate is prepared from monohydric alcohols containing (meth)acryloyl groups, namely hydroxyalkyl (meth)acrylates, and di- or polyisocyanates, to give an isocyanate content of 12.5% (2:11-42 and 2:46-60, 4:42-56).
Significantly, WEIKARD discloses that the urethane (meth)acrylate provides particularly good adhesion to the substrate (1:8-11) wherein the free isocyanate groups can be cured by radiation on substrates which are difficult to coat, such as plastics, to give coatings which adhere well (1:51-55).
It would have been obvious to one of ordinary skill in the art to have replaced SHARYGIN’s  urethane acrylate with WEIKARD’s urethane acrylate since WEIKARD discloses that the free isocyanate groups in the urethane acrylate can be cured by radiation on substrates which are difficult to coat, such as plastics, to give coatings which adhere well, wherein both SHARYGIN and WEIKARD disclose a radiation curable coating over a plastic substrate, wherein the coating is a urethane (meth)acrylate obtained by a reaction of monohydric alcohols containing (meth)acryloyl 

Claim 17: SHARYGIN discloses 30-70% urethane acrylate and 20-40% with 10-30% acrylale and epoxy acrylate ([0010]) [i.e., 30-70:70:30, fully encompassing the claimed 0.5-1.1:1].
Claim 19: SHARYGIN discloses epoxy acrylate, acrylate monomers and acrylic acids ([0010], [0090]).
Claim 20: Claim 20 recites an intended use of adding the acrylated acrylate into a solution. SHARYGIN is silent as to the viscosity of the acrylated acrylate if it is added to a solution. However, one of ordinary skill in the art would have known to measure its viscosity if put into a solution and would have arrived at the claimed viscosity depending on the solvent used for SHARYGIN’s stated purpose of forming a coating that can be radiation cured and adhered to the carbonate substrate.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765